ORDER
AMDAHL, Chief Justice.
The Director of Lawyers Professional Responsibility filed with this court a peti*885tion charging that the respondent, a duly licensed attorney at law, had misappropriated approximately $31,000 of funds belonging to a client and relative he was representing under a power of attorney. The petition further charged the respondent with other conduct meriting discipline in connection with failure to respond to communications from people entitled to hear from him as attorney and as attorney in fact for his elderly relatives. After the filing of the petition, the Director also moved for a temporary suspension pending the outcome of the disciplinary proceedings. Thereafter, the Director and the respondent entered into a stipulation. In the stipulation, the respondent, represented by counsel, waived his rights under Rule 16, Rules on Lawyers Professional Responsibility (RLPR), to have oral argument before the Supreme Court on the question of temporary suspension, and likewise waived his right to contest the temporary suspension, and consented to this court immediately entering an order suspending him from the practice of law pending final determination of the disciplinary proceedings. Respondent further agreed that upon the issuance of an order temporarily suspending him from the practice, that he would fully comply with Rules 26 and 27 of the RLPR.
The court having examined the petition, the motion for temporary suspension, and the stipulation entered into between the Director’s office and the respondent, NOW ORDERS:
1. That pending the outcome of this matter, the respondent is hereby temporarily suspended from the practice of law in the State of Minnesota.
2. That respondent shall forthwith comply with Rules 26 and 27, Rules on Lawyers Professional Responsibility.